Examiner’s Amendment
The present application is being examined under the pre-AIA  first to invent provisions. 
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s Representative, Wes Nicholson, on 3/3/21.
The application has been amended as follow:
In the claims:
Claim(s) 1, 4, 10, 14 & 19 are amended as following:
(currently amended) A method for resuming a transmission link, comprising:
a first server receiving a breakpoint-resuming-request-sent-by-a-second-server if the first server is disconnected from a third server in the transmission link, the breakpoint-resuming-request-sent-by-a-second-server including status information of a transfer cache of the second server and an ingress port of the second server, the third server being a server between the first server and the second server;
the first server sending a breakpoint-resuming-response-to-the-second-server on condition that the first server determines that a resuming condition is satisfied according to the status information of a transfer cache of the first server and the status information of the transfer cache of the second server, the breakpoint-resuming-response-to-the-
the second server sending a resumable response message to the first server on condition that the second server determines that the resuming condition is satisfied according to the status information of the transfer cache of the second server and the status information of the transfer cache of the first server;
wherein the first server determining that the resuming condition is satisfied on condition that the receiving-interrupt-position-of-the-request-cache of-the-second-server is within the range of the available-starting-position-of-the -request-cache-of-the-first-server;
the first server establishing a compensation connection with the second server from the egress port of the first server to the ingress port of the second server in response to the resumable response message, wherein the compensation connection compensates and resumes an abnormal connection in the transmission link; and
the first server and the second server performing resumption through the compensation connection;
wherein the first server, the second server, and the third server are any three consecutive servers in a transmission link in an application delivery network between a client and a source station server, and the first server, the second server and the third server are nodes of the application delivery network, wherein the third server is between the first server and the second server.

the first server comparing the available-starting-position-of-the-request-cache-of-the-first-server with the receiving-interrupt-position-of-a-request-cache-of-the-second-server; and

the first server determining that the resuming condition is not satisfied on condition that the receiving-interrupt-position-of-a-request-cache-of-the-second-server  is not within the range of the available-starting-position-of-the-request-cache-of-the-first-server .
10. 	(Currently amended) A system for resuming a transmission link, comprising: 
a first server, a second server, and a third server between the first server and the second server, wherein the first server, the second server, and the third server are any three consecutive servers in a transmission link in an application delivery network between a client and a source station server, and the first server, the second server and the third server are nodes of the application delivery network;

the first server is configured to send a breakpoint-resuming-response-to-the-second-server  on condition that the first server determines that a resuming condition is satisfied according to the status information of a transfer cache of the first server and the status information of the transfer cache of the second server, the breakpoint-resuming-response-to-the-second-server including the status information of the transfer cache of the first server and an egress port of the first server;
the second server is configured to send a resumable response message to the first server on condition that the second server determines that the resuming condition is satisfied according to the status information of the transfer cache of the second server and the status information of the transfer cache of the first server;
wherein the first server determining that the resuming condition is satisfied on condition that the receiving-interrupt-position-of-the-request-cache of-the-second-server is within the range of the available-starting-position-of-the -request-cache-of-the-first-server; 
the first server is configured to establish, in response to the resumable response message, a compensation connection with the second server from the egress port of the first server to the ingress port of the second server, wherein the compensation 
the first server and the second server are configured to perform resumption through the compensation connection.
14. 	(Currently amended) The system according to claim 12, wherein before the second server determines that the resuming condition is satisfied, the second server is further configured to:
compare the available-starting-position-of-the-response-cache-of-the-second-server  with the receiving-interrupt-position-of-a-response-cache-of-the-first-server; and

determine that the resuming condition is not satisfied on condition that the receiving-interrupt-position-of-a-response-cache-of-the-first-server  is not within the range of the available-starting-position-of-the-response-cache-of-the-second-server.
19. 	(Currently amended) An apparatus for resuming a transmission link, applied to a first server, wherein the first server, a second server, and a third server are any three consecutive servers in a transmission link in an application delivery network between a client and a source station server, and the first server, the second server and 
a receiving module, configured to receive, if the first server is disconnected from a third server in a transmission link, a breakpoint-resuming-request-sent-by-the-second-server, the breakpoint-resuming-request-sent-by-the-second-server including status information of a transfer cache of the second server and port information of the second server, the third server being a server between the first server and the second server;
a sending module, configured to send, on condition that a resuming condition is determined to be satisfied according to the status information of a transfer cache of the first server and the status information of the transfer cache of the second server, a breakpoint-resuming-response-to-the-second-server, the breakpoint-resuming-response-to-the-second-server including the status information of the transfer cache of the first server and port information of the first server;
wherein the receiving module is further configured to receive a resumable response message from the second server, the response message being sent on condition that the second server determines that the resuming condition is satisfied according to the status information of the transfer cache of the second server and the status information of the transfer cache of the first server;
wherein the first server determining that the resuming condition is satisfied on condition that the receiving-interrupt-position-of-the-request-cache of-the-second-server is within the range of the available-starting-position-of-the -request-cache-of-the-first-server;
a connection establishment module, configured to establish a compensation connection between the first server and the second server, wherein the compensation connection compensates and resumes an abnormal connection in the transmission link; and
a resuming module, configured to perform resumption with the second server through the compensation connection.

REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim(s) 1-20 is/are allowed.
The following is an examiner’s statement of reasons for allowance.
In interpreting the currently amended claim(s), in light of the Specification and the Applicant’s argument(s) filed on 12/2/20, the Examiner finds the claimed invention to be patentably distinct from the prior art(s) of records.  Specifically, the prior art(s) of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claim(s) 1, 10 & 19.
The prior art(s) of record fail(s) to teach or suggest individually or in combination that “a first server receiving a breakpoint-resuming-request-sent-by-a-second-server if the first server is disconnected from a third server in the transmission link, wherein the 

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUONG NGUYEN/Primary Examiner, Art Unit 2449